           Case 2:20-cv-01706-APG-VCF Document 21 Filed 10/26/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      DEUTSCHE BANK NATIONAL TRUST
4     COMPANY AS TRUSTEE FOR NEW
      CENTURY HOME EQUITY LOAN TRUST,
5                                                         2:20-cv-01706-APG-VCF
      SERIES 2005-D, ASSET BACKED PASS-
      THROUGH CERTIFICATES,                               ORDER
6
                           Plaintiff,
7
      vs.
8
      WESTCOR LAND TITLE INSURANCE
9     COMPANY; DOE INDIVIDUALS I through X;
      and ROE CORPORATIONS XI through XX,
10    inclusive,

11                         Defendant.

12          Before the Court is the Stipulation and Order to Extend Time Period to Respond to Motion to

13   Dismiss and Motion to Stay Discovery (ECF No. 18).

14          Judge Gordon has extended the time for Plaintiff to file an opposition to the motion to dismiss in

15   ECF NO. 20.

16          In the stipulation (ECF No. 18), the parties also request an extension for Deutsche Bank to respond

17   to the Motion to Stay Discovery.

18          Accordingly,

19          IT IS HEREBY ORDERED that any opposition to the Motion to Stay Discovery (ECF NO. 15)

20   must be filed on or before November 2, 2020.

21

22          DATED this 26th day of October, 2020.
                                                                 _________________________
23                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
24

25
